DETAILED ACTION
This action is pursuant to the claims filed on 05/20/2021. Claims 1-3, 7-10, 12, and 16-18 are pending. A first action on the merits of claims 1-3, 7-10, 12, and 16-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1 line 23, omit “; and” at the final section of the claim.  
Claim 18 line 4; omit “from”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the electrical characteristics determination unit is adapted to determine the electrical characteristics on the surface of the heart” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites the limitation “the electrical characteristics determination unit is adapted to determine the electrical characteristics on the surface of the heart”. The originally filed specification provides no description or detail of the structure of the “electrical characteristics determination unit for determining electrical characteristics on the surface of the heart” to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time of filing.
Paragraphs [0007], [0009], [0011], [0014], and [0050] among others fail to provide any structural description to the electrical characteristics determination unit and only provide the functions of the unit. As such, the specification fails to provide written support of the electrical characteristics determination unit for determining electrical characteristics on the surface of the heart as claimed in claim 17. Dependent claim 18 inherits this deficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the imaging data" in line 9.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to read “imaging data”. Claims 17-18 inherit this deficiency.
Claim 16 recites the limitation "determining electrical characteristics on the surface of the heart based on the electrical characteristics measured by the esophageal electrode structure …" in lines 12-13.  It is unclear if the limitation “the electrical characteristics measured” is attempting to claim antecedent basis to the preceding recitation of “determining electrical characteristics”. As such, it is unclear if the electrical characteristics to be determined are the same electrical characteristics measured by the esophageal electrode structure or if the electrical characteristics to be determined are different electrical characteristics than the electrical characteristics measured. For examination purposes, the determined electrical characteristics will be interpreted to be the same as the measured electrical characteristics. Claims 17-18 inherit this deficiency.
Claim 17 recites the limitation "The system as defined in claim 16, wherein the system further comprises …" in line 1.  There is insufficient antecedent basis for “the system” in the claim. This limitation will be interpreted to read “The computing device as defined in claim 16, further comprising …” Claim 18 inherit this deficiency and as such, claim 18 will similarly be interpreted to read “The computing device as defined in claim 17, wherein the imaging data…”.
Claim 17 recites the limitation "the electrical characteristics determination unit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to read “an electrical characteristics determination unit”. Claims 18 inherit this deficiency.
 Claims 17 recites limitation directed towards “the electrical characteristics determination unit
Claim limitation towards “an electrical characteristics determination unit for determining electrical characteristics on the surface of the heart” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ”. As described above with respect to 35 U.S.C 112(a), the specification is devoid of any structure that performs the respective functions in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claim 18 inherits this deficiency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 18 recites the limitation "the computer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to read “the processor”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim(s) 16 being representative) is directed a computing device configured to communicate with an esophageal electrode structure. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim(s) 16 recite the following steps which fall under the mental processes grouping of abstract ideas:
“processing the imaging data from the transesophageal echocardiogram ultrasound probe, wherein the imaging data indicates relative positons of the esophageal electrode structure within the esophagus and a position of the surface of the heart”.
“determining electrical characteristics on the surface of the heart based on the electrical characteristics measured by the esophageal electrode structure and based on the determined positions of the esophageal electrode structure and the surface of the heart”
The identified claim limitations falls into the group of abstract ideas of mental processes for the following reasons. In this case, under the broadest reasonable interpretation of the claim, “processing imaging data from the transesophageal echocardiogram ultrasound probe …” simply amounts to looking at an image and determining the relative positions of the esophageal electrode structure and a position of the surface of the heart (i.e., mentally processing the image data). Next, the step of “determining electrical characteristics on the surface of the heart based on Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Dependent claims 17 and 18 further recite an abstract idea. Claim 17 recites determining the position of the outer electrode structure on the outer surface of the living being. This limitation recites a mental process (e.g., simply looking at the outer surface of the living being and identifying the position of the outer electrode structure). Claim 17 further recites “wherein the electrical characteristics determination unit is adapted to determine the electrical characteristics on the surface of the heart based on the electrical characteristics measured by the esophageal electrode structure. This limitation simply amounts to analyzing received data (e.g., receiving data indicative of at least a part of an ECG of a heart surface and determining any basic electrical characteristic (amplitude, frequency, heart rate, QRS duration, QT interval, etc.) based on the measurements from the esophageal electrode structure).Claim 18 recites determining the position of the outer electrode structure on the outer surface of the living being based on the image data from the ultrasound probe, which shows the outer electrode structure on the outer surface of the living being. This simply amounts to looking at an image and determining the [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claim 18 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim(s) 16-17 include:
“A computing device having a processor, a non-transitory data storage and an interface configured to communicate with an esophageal electrode structure…”.
“receiving signals indicating electrical characteristics within the esophagus of a patient from the esophageal electrode structure”
“an outer electrode structure being adapted to be arranged on an outer surface of the living being”
The additional element of a computing device having a processor, a non-transitory data storage, and an interface configured to communicate with another device (i.e. capable of transmitting data) and receiving signals (i.e. receiving data) are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 
In the instant case, the outer electrode structure involves only extra-solution activity to the claims that involves use of a machine (i.e., the outer electrode structure) that contributes only nominally or insignificantly to the execution of the claim (e.g., in a data gathering step). The additional element only amount to a use during a data gathering step by providing position information for use by the judicial exception. See MPEP 2106.05(b) III. Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 16-18 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claim 18 does not recite any elements in addition to the recited judicial exception.
The additional elements of claim(s) 16-17 include:
“A computing device having a processor, a non-transitory data storage and an interface configured to communicate with an esophageal electrode structure…”.
 “receiving signals indicating electrical characteristics within the esophagus of a patient from the esophageal electrode structure”
 “an outer electrode structure being adapted to be arranged on an outer surface of the living being”
The additional element of a computing device having a processor, a non-transitory data storage, and an interface configured to communicate with another device (i.e. capable of transmitting data) and receiving signals (i.e. receiving data) are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The outer electrode structure is well-understood, routine, and conventional; this position is supported by Werneth (U.S. PGPub No. 2006/0106375), Killmann (U.S. Patent 5,846,198), and Schwartz (U.S. PGPub No. 2004/0220471). Werneth teaches the placement of an outer electrode structure on the chest of the user ([0121]). Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic probe (Fig 2 ultrasound applicator), in conjunction with a computer (Fig 1 central unit 16 and computer 12), determines the position of a wall of the heart, the esophageal probe, reference catheters in the heart, and the outer electrode structure such that the outer electrode structure is identified in the same coordinate system as the applicator, heart, and reference catheter (Fig 2 and Col 5 lines 5-24). Col 4 lines 39-42 describes the need for the spatial location of the outer surface electrodes. Schwartz teaches a system comprising an outer 
Taken alone, the additional elements, when considered alone and in combination with the other additional elements, do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (U.S. PGPub No. 2006/0106375) in view of Werneth-2 (U.S. PGPub No. 2006/0089637).
Regarding claim 1, Werneth teaches a system for determining electrical characteristics on a surface of a heart of a living being (System shown in Fig 3), wherein the system comprises: an esophageal electrode structure adapted to be introduced into the esophagus of the living being and to measure electrical characteristics within the esophagus (Fig 3 esophageal probe 300; functional electrode 385 measure electrical characteristics within esophagus as described in [0069 & 0111]), wherein the esophageal electrode structure comprises a transesophageal echocardiogram ultrasound probe adapted to generate image data from within the esophagus of the living being (Fig 3 ultrasound crystal array 501 of ultrasound catheter 502 defines transesophageal echocardiogram ultrasound probe; [0070] crystal array 501 generates image data)); and a computer ([0057] disclosing corresponding processing devices of esophageal probe 300) configured to: receive and process the image data generated from within the esophagus of the living being (Figs 3-4 [0070-0071], processing system of ultrasound catheter 502 of esophageal probe 300 receives and processes image data to produce display in Fig 4), wherein the image data indicates positions of esophageal probe and the surface of the heart (Fig 4, display 511 of ultrasound monitor 510 determines a relative position “D” of the atrial wall 9 relative to the esophageal probe 300); determine electrical characteristics on the surface of the heart ([0056] RF delivery unit 200 is configured to determine an electrical mapping of the surface of the heart); and generate image data showing at least one of the esophageal electrode structure and the surface of the heart (Fig 4, display 511 of ultrasound monitor 510 determines a relative position “D” of the atrial wall 9 relative to the esophageal probe 300).
The above embodiment (Fig 3) of Werneth fails to teach the determining electrical characteristics on the surface of the heart being based on the electrical characteristics measured by the esophageal electrode structure and based on the positions of the esophageal electrode structure and the surface of the heart.
An alternative embodiment (Fig 5) of Werneth teaches a similar computer (Fig 5 RF delivery unit 200 disclosed as connected to esophageal probe 300 in [0084]) wherein the functional element of the esophageal probe may include a sensor to sense cardiac signals ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe 300); such that the computer is configured to determine the electrical characteristics based on the electrical characteristics measured by the esophageal electrode structure ([0111] electrode of esophageal probe 300 can be configured to sense cardiac signal; thus RF deleviery unit 200 is configured to determine electrical characteristics measured by the esophageal electrode structure) and based on the determined position of the esophageal electrode structure and surface of the heart (Fig 4, relative position of esophageal probe and heart is determined; a different position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the esophageal electrode structure (Fig 3, 385) of first embodiment of Werneth in view of the alternative embodiment to configure the esophageal electrode structure to be sense cardiac signals and deliver them to the RF delivery 
Werneth fails to explicitly teach wherein the image data indicates positions of esophageal electrode structure.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit explicitly determines a position of the esophageal electrode structure to arrive at the device of claim 1. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Regarding claim 7, Werneth/Werneth-2 further teaches wherein the transesophageal echocardiogram ultrasound probe and the esophageal electrode structure are integrated with each other
Regarding claim 8, Werneth/Werneth-2 further teaches wherein the esophageal electrode structure comprises electrodes (Fig 3 functional element electrode 385; [0111] describes embodiment with multiple functional elements) and an esophageal carrying structure (esophageal probe 300) being adapted to carry the electrodes and to be introduced into the esophagus of the living being (esophageal probe 300 carries electrode).
Regarding claim 9, in view of the combination of claim 8 above, Werneth further teaches wherein the esophageal carrying structure comprises a balloon (Fig 3 balloon 305).
The first relied upon embodiment of Werneth fails to teach wherein the electrodes are arranged on an outer surface of the balloon.
A second embodiment of Werneth teaches wherein functional element electrodes can be integrated onto an expandable balloon on the shaft of the esophageal probe ([0012] and [0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment and balloon of Werneth in view of the second embodiment of Werneth to incorporate the electrodes arranged on the outer surface of the balloon. Doing so would be a simple substitution of one well-known balloon configuration (Fig 3 and [0058], off-center balloon) for another well-known balloon configuration ([0012, 0058], balloon concentric with shaft with electrodes on balloon surface) to yield the predictable result of the electrodes contacting the esophageal wall via the expansion force of the balloon.
Regarding claim 10, Werneth/Werneth-2 further teaches wherein the esophageal carrying structure is linear or planar or partly cylindrical or fully cylindrical 
Regarding claim 16, Werneth teaches a computing device having a processor, a non-transitory data storage and an interface (system of Fig 5 and [0084] disclosing corresponding processing devices of unit 200 capable of executing programming with an interface 201) configured to communicate with an esophageal electrode structure introduced into the esophagus of a patient (Fig 5 esophageal probe 300), wherein the non-transitory data storage comprises computer-executable instructions that, when executed by the processor, perform an automated process comprising: receiving signals indicating electrical characteristics within the esophagus of a patient from the esophageal electrode structure ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe 300; ); and determining electrical characteristics on the surface of the heart based on the electrical characteristics measured by the esophageal electrode structure ([0111] electrode of esophageal probe 300 configured to sense cardiac signal; thus RF delivery unit 200 is configured to determine electrical characteristics measured by the esophageal electrode structure) and based on the determined positions of the esophageal electrode structure and the surface of the heart (Fig 4, relative position of esophageal probe and heart is determined; a different position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions).
The above embodiment (Fig 5) of Werneth fails to teach wherein the esophageal electrode structure comprises an integral transesophageal echocardiogram ultrasound probe; wherein the automated process comprises processing the imaging data from the transesophageal echocardiogram ultrasound probe, wherein the imaging data indicates relative positions of the esophageal electrode probe within the esophagus and a position of the surface of the heart.
An alternative embodiment (Fig 3) of Werneth teaches a similar computing device having non-transitory data storage and instructions ([0057] and Fig 3, disclosing computing device of esophageal probe 300) wherein a similar esophageal electrode structure comprises an integral transesophageal echocardiogram ultrasound probe (Fig 3 ultrasound crystal array 501 of ultrasound catheter 502 integrated into esophageal probe 300 defines transesophageal ultrasound probe; [0070] crystal array 501 generates image data); and processing the imaging data from the transesophageal echocardiogram ultrasound probe (Figs 3-4 [0070-0071], processing system of ultrasound catheter 502 of esophageal probe 300 receives and processes image data to produce display in Fig 4), wherein the imaging data indicates relative positions of the esophageal electrode probe within the esophagus and a position of the surface of the heart (Fig 4 and [0071], display 511 of ultrasound monitor 510 determines a relative position “D” of the atrial wall 9 relative to the esophageal probe 300). 
Werneth fails to explicitly teach wherein the image data indicates positions of the esophageal electrode structure instead of the esophageal probe.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit explicitly determines a position of the esophageal electrode structure to arrive at the device of claim 16. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Claims 2-3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2 as applied to claim 1, and in further view of Killmann (U.S. Patent No. 5,846,198).
Regarding claims 2, in view of the combination of claim 1 above, Werneth further teaches wherein the system further comprises an outer electrode structure being adapted to be arranged on an outer surface of the living being ([0121] functional elements placed on the patient’s chest); and wherein the computer is adapted to determine the electrical characteristics on the surface of the heart ([0069, 0111, 0121, 0122] describes functional elements on esophageal probe 300 and on the patient’s chest as being used to sense cardiac signals) based on the electrical characteristics measured by the esophageal electrode structure, the electrical characteristics measured by the outer electrode structure and the determined positions (measured electrical characteristics are necessarily going to be based on the determined positions of the electrode structure and the surface of the heart by ultrasound monitor 510 (i.e. a different position of the esophageal electrode structure and heart would result in different measured electrical characteristics)). Werneth further teaches providing an ultrasonically reflective material on the electrodes of the ablation catheter to advantageously allow the transesophageal echocardiogram ultrasound probe to locate the location of the ablation catheter (Fig 3 and [0070])
Werneth fails to explicitly teach wherein the computer is adapted to determine also the position of the outer electrode structure on the outer surface of the living being.
In related prior art, Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic probe (Fig 2 ultrasound applicator) determines the position of a wall of the heart, the esophageal probe, and reference catheters in the heart such that the outer electrode structure is identified in the same coordinate system as the applicator, heart, and reference catheter (Fig 2 and Col 5 lines 5-24). Col 4 lines 39-42 describes the need for the spatial location of the outer surface electrodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the imaging data and imaging unit of Werneth can determine the location of the outer electrode structure on the same coordinate system as the esophageal electrode structure and wall of the heart (Werneth [0070], Killmann Col 4 lines 39-42).
Regarding claim 3, in view of the combination of claim 2, Werneth further teaches wherein the imaging data (Fig 3 ultrasound crystal array 501 of ultrasound probe 502) generates 
Regarding claims 17, in view of the combination of claim 16 above, Werneth further teaches wherein the system further comprises an outer electrode structure being adapted to be arranged on an outer surface of the living being ([0121] functional elements placed on the patient’s chest); and wherein the computer is adapted to determine the electrical characteristics on the surface of the heart ([0069, 0111, 0121, 0122] describes functional elements on esophageal probe 300 and on the patient’s chest as being used to sense cardiac signals) based on the electrical characteristics measured by the esophageal electrode structure, the electrical characteristics measured by the outer electrode structure and the determined positions (measured electrical characteristics are necessarily going to be based on the determined positions of the electrode structure and the surface of the heart by ultrasound monitor 510 (i.e. a different position of the esophageal electrode structure and heart would result . Werneth further teaches providing an ultrasonically reflective material on the electrodes of the ablation catheter to advantageously allow the transesophageal echocardiogram ultrasound probe to locate the location of the ablation catheter (Fig 3 and [0070])
Werneth fails to explicitly teach wherein the computer is adapted to determine also the position of the outer electrode structure on the outer surface of the living being.
In related prior art, Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic probe (Fig 2 ultrasound applicator) determines the position of a wall of the heart, the esophageal probe, and reference catheters in the heart such that the outer electrode structure is identified in the same coordinate system as the applicator, heart, and reference catheter (Fig 2 and Col 5 lines 5-24). Col 4 lines 39-42 describes the need for the spatial location of the outer surface electrodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the imaging data and imaging unit of Werneth can determine the location of the outer electrode structure on the same coordinate system as the esophageal electrode structure and wall of the heart (Werneth [0070], Killmann Col 4 lines 39-42).
Regarding claim 18, in view of the combination of claim 17, Werneth further teaches wherein the imaging data (Fig 3 ultrasound crystal array 501 of ultrasound probe 502) generates imaging data showing all ultrasonically reflective surfaces ([0070]), and wherein the computer is adapted to determine the position of the ultrasonically reflective surfaces (Fig 4 ultrasound monitor 510 and [0070], “such that electrically connected ultrasound monitor 510 and display .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2, and in further view of Mayse (U.S. PGPub No. 2007/0055328).
Regarding claim 12, Werneth/Werneth-2 further teaches wherein the balloon of the esophageal probe (Fig 3 balloon 305) is controllably inflated and deflated ([0058]). Werneth further teaches initiating a cooling procedure by introducing cool saline ([0108]).
Werneth fails to explicitly teach wherein the esophageal electrode structure is adapted to cool the esophagus.
In related prior art, Mayse teaches a system including a similar esophageal probe configured to cool the esophagus to protect the esophageal tissue from thermal damage during ablation of the heart ([0010] describes advantages of cooling esophagus; [0028] describes how heating of the posterior wall of the left atrium can inadvertently cause damage to the esophagus). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 and Mayse to provide Werneth with the ability to cool the esophagus. Doing .
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
On page 6-7 of the remarks, the applicant argues “Wernoth-2’s FIG. 9, however, does not relate to an esophageal device at all, but rather to an ablation catheter”. In response to applicant's argument that Werneth-2 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Werneth-2 reference is reasonably pertinent to the particular problem with which the applicant was concerned. The instant application is concerned with determining positions of an esophageal electrode structure and a surface of the heart. The Werneth reference is in the same field of endeavor and discloses the use of an esophageal probe and esophageal electrode structure with a transesophageal ultrasound probe to determine positions of the various assemblies within the body relative to the esophagus and heart (see Fig 4 and [0071]). Finally, Werneth-2 is teaches the inclusion of an ultrasound crystal in an electrode structure such that the location of said electrode structure within the body can be readily identified via said ultrasound crystal (Werneth-2 [0077]). As such, Werneth-2 is reasonably pertinent to the particular problem with which the applicant was concerned.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, despite the applicant acknowledging that one cannot show nonobviousness by attacking references individually, the applicant maintains that “neither reference teaches an esophageal device with imaging capability in the manner presented in our present claims.” However, the examiner maintains that the combination of references teaches an esophageal device with imaging capability in the manner presented in the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794